Citation Nr: 1039124	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  04-34 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel

      INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from March 1966 to March 1968.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, that denied entitlement to service connection for PTSD.  
Jurisdiction of the Veteran's case is now with the VA RO in Des 
Moines, Iowa.

In May 2005, the Veteran testified during a hearing at the Reno 
RO before the undersigned.  A transcript of the hearing is of 
record.

In an October 2006 decision, the Board determined that new and 
material evidence was received to reopen the Veteran's claim for 
entitlement to service connection for PTSD, and remanded the 
reopened claim to the RO for additional development.

Thereafter, the Board recharacterized the Veteran's claim in 
light of the holding of the United States Court of Appeals for 
Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 
5-6 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record). 

This case was last before the Board in November 2009, when it was 
again remanded to the RO to allow the Veteran to be scheduled for 
a VA examination.  Though the Veteran was not examined, records 
reflect that the RO did attempt to schedule him for such an 
examination.  The Board thus finds there was substantial 
compliance with its November 2009 remand instructions.  See 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only 
substantial compliance with the terms of the Board's engagement 
letter would be required, not strict compliance).  The requested 
development has been completed and the case may proceed without 
prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the objective 
and competent medical and other evidence of record demonstrates 
that he has an acquired psychiatric disorder, variously diagnosed 
as PTSD, that cannot be dissociated from his active military 
service.


      CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, an acquired psychiatric 
disorder, variously diagnosed as PTSD, was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009), effective prior to July 13, 2010; 38 C.F.R. § 3.304(f), 
effective July 13, 2010.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act (VCAA) substantially amended 
the provisions of Chapter 51 of Title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims. VCAA § 3(a), 114 Stat. 
2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2010)).

In view of the favorable disposition of this appeal, discussed 
below, VA has satisfied its duty to assist the Veteran in 
apprising him as to the evidence needed and in obtaining evidence 
pertaining to his claim, under the VCAA.  
 
It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in order 
to prevail.  The Court has also stated, "It is clear that to deny 
a claim on its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert.

      II. Factual Background and Legal Analysis	

The Veteran argues that he has a psychiatric disability, 
primarily as a result of traumatic events he experienced in 
service.  Therefore, he maintains that service connection is 
warranted for a psychiatric disability, including PTSD.  After 
carefully considering the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence is 
in equipoise.  Accordingly, giving the Veteran the benefit of the 
doubt, the appeal will be granted.

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Psychoses, if manifest to a degree of 10 percent within one year 
after separation from active duty, may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In relevant part, 38 U.S.C. § 1154(a) (2009) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death benefits.  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007).  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this regard, the Board must assess the credibility 
and probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
While the Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Prior to July 13, 2010, service connection for PTSD required: (1) 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2009); Cohen v. Brown, 10 
Vet. App. 128 (1997).  A diagnosis of PTSD must be established in 
accordance with 38 C.F.R. § 4.125(a), that provides that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- IV).  
38 C.F.R. § 3.304(f). However, effective July 13, 2010, 38 C.F.R. 
§ 3.304 (f) was amended to include a new paragraph (f)(3) that 
reads as follows, in pertinent part:

(f)(3) If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate 
to support a diagnosis of [PTSD] and the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the 
claimed stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-
service stressor.

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means 
that a Veteran experienced, witnessed, or was 
confronted with an event or circumstance that 
involved actual or threatened death or serious 
injury, or a threat to the physical integrity of 
the Veteran or others, such as from an actual or 
potential improvised explosive device, vehicle-
imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade, small arms 
fire, including suspected sniper fire, or attack 
upon friendly military aircraft, and the 
Veteran's response to the event or circumstances 
involved a psychological or psycho-physiological 
state of fear, helplessness, or horror.

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice 
at 75 Fed. Reg. 41092 (July 15, 2010).  The appellant receives 
consideration under the amended version of 38 C.F.R. § 3.304(f) 
because his claim was appealed to the Board prior to July 13, 
2010 but not decided by the Board as of that date.

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the conditions or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of the 
in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 
2009).  Where a current diagnosis of PTSD exists, the sufficiency 
of the claimed in-service stressor is presumed.  Cohen v. Brown, 
10 Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in- service stressor actually occurred is also required.  
38 C.F.R. § 3.304(f).  See Anglin v. West, 11 Vet. App. 361, 367 
(1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen v. 
Brown, 10 Vet. App. at 138; Suozzi v. Brown, 10 Vet. App. 307 
(1997).

The record reflects that the Veteran was treated for psychiatric 
problems while in service.  A review of his service treatment 
records reveals that he was treated for an acute schizophrenic 
reaction in August 1967.  The records further state that this 
reaction was treated and improved.  When examined for separation 
in January 1968, the examiner did not note the Veteran as 
suffering from any psychiatric disorder, nor did the Veteran 
report suffering from a psychiatric disorder on his January 1968 
report of medical history. 

Post service, the medical evidence of record reflects varying 
diagnoses of the Veteran's psychiatric disorder, including an 
anxiety disorder (in September 1981); dysthymia (on a June 1990 
VA examination); an adjustment disorder (when hospitalized by VA 
in October 1990); an adjustment disorder with a depressive mood 
(in February and March 2003); and a depressive disorder, not 
otherwise specified (NOS) (in May 2005).  The record reflects 
that PTSD was noted in several VA outpatient records dated in 
1998 and 1999, by a VA examiner in October 2003, and by a VA 
physician in September 2007 and May 2008, although, in March 
2009, depression was diagnosed. 

The Veteran has provided varying and conflicting accounts of his 
alleged stressful events in service.  The Board notes that he is 
not entitled to a combat presumption. 

A review of the Veteran's service records reveals that he did not 
serve in combat.  The Veteran's DD Form-214 reveals that his 
Military Occupational Specialty was as a Laundry and Bath 
Specialist, a non-combat position.  His service personnel records 
show that he served in the Republic of Vietnam from May 2, 1967 
to August 18, 1967 and was awarded the National Defense Service 
Medal, the Vietnam Service Medal, and the Vietnam Campaign Medal.  
These awards are not indicative of combat.  

The Veteran has indicated that he was shot in the testicle by 
enemy forces, resulting in the removal of his left testicle, and 
contends that he was to be awarded the Purple Heart for this 
injury.  However, a review of the Veteran's service treatment 
records reflects that the Veteran's left testicle was removed 
surgically in November 1967 - after he had left Vietnam - due to 
his suffering from epididymitis secondary to gonorrhea.  

During his May 2005 Board hearing, the Veteran stated that three 
fellow soldiers - including one named Mike - died in his arms 
after being shot and, in a May 2004 statement, mentioned a fellow 
soldier dying in his arms and that his base was subject to rocket 
attacks.  These stressors could not be corroborated.

However, as noted effective July 13, 2010, VA amended 38 C.F.R. § 
3.304(f) by liberalizing, in certain circumstances, the 
evidentiary standards for establishing the occurrence of an in-
service stressor for non-combat Veterans. 

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the 
need for stressor corroboration in circumstances in which the 
service member's claimed in-service stressor is related to "fear 
of hostile military or terrorist activity".  The appellant in 
this case receives consideration under the amended version of 
38 C.F.R. § 3.304(f) because was appealed to the Board prior to 
July 13, 2010, but not decided by the Board as of that date.

When examined by VA in October 2003, the Veteran reported having 
distressing memories about combat in Vietnam.  He told the 
examiner that he was injured in the left testicle in Vietnam and 
was awarded a Purple Heart.  But he also told her that when he 
was there, "he expected to get shot and die, and get back to the 
US as a casualty of war".  Upon clinical examination, the 
diagnosis was PTSD.

As to whether the Veteran has PTSD related to active service, the 
evidence is clearly in equipoise.  The Veteran maintains that he 
was exposed to dangerous situations and, while this could not be 
verified, his service records do show that he was in Vietnam for 
four months during the Vietnam Counteroffensive Campaign.  
Furthermore, VA physicians who treated the Veteran, most recently 
in May 2008, and a VA examiner in October 2003, appear to have 
associated his psychiatric disorder with his reported stressful 
events in service.  Thus these medical opinions have probative 
value, and after reviewing the record, the Board finds that they 
are equally plausible and equally probative.  Hence, the Board 
finds that the evidence is in equipoise as to whether the Veteran 
has an acquired psychiatric disorder that cannot be dissociated 
from active service. Accordingly, pursuant to 38 U.S.C.A. § 5107, 
entitlement to service connection for an acquired psychiatric 
disorder, variously diagnosed as PTSD, is granted.


					ORDER

Service connection for an acquired psychiatric disorder, 
variously diagnosed as PTSD, is granted.


____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


